DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed on 08/19/2021, with respect to the rejection(s) of claim(s) 1-4, 11-14, 22, 24-25, 27-29, 31-32 under 102 and 103 Rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference and newly found prior art reference(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 22, 24, 25, 27, 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (Pub No.: 2018/0359784) in view of Pantelidou (Pub No.: 2018/0199266).
Regarding claim 11, Agiwal et al. discloses an apparatus (Agiwal et al. see fig. 4a, UE 400 or Fig. 28 UE 2800) in a terminal device, comprising: 
a processor (fig. 28, controller 2820) and a memory (fig. 28, memory 2830) storing program instructions; wherein when the program instructions are executed by the processor, the apparatus is configured to: 
send a first random access preamble to a network device and receive a media access control (MAC) protocol data unit (PDU) sent by the network device (Agiwal et al. see para. 0141; the gNB transmits RAR MAC PDU in response to PRACH preamble(s) received from one or more UE(s).). The one or more UE(s) transmits PRACH preamble(s) to the gNB and the gNB transmits RAR MAC PDU in response to the PRACH preamble(s), 
wherein the MAC PDU comprises at least one MAC subPDU, wherein the at least one MAC subPDU comprises a first type MAC subPDU, and the first type MAC subPDU comprises a random access preamble identifier (RAPID) and does not comprise MAC random access response (RAR), wherein the at least one MAC subPDU comprises a third type MAC subPDU, and the third type MAC subPDU comprises a Backoff Indicator (BI) (Agiwal et al. see fig. 17b; para. 0160-0163, 0169, 0171; a MAC PDU consists of one or more MAC sub-PDUs 1730 and optional padding 1735. Each MAC sub-PDU 
determine system information to be sent by the network device according to the RAPID in the first type MAC subPDU (Agiwal et al. see para. 0169, 0171, 0173; then UE checks if the RAPID is equal to RAPID of one of random access preambles reserved for SI request. If the RAPID in MAC subheader is equal to RAPID of one of random access preambles reserved for SI request, then this MAC subheader is the MAC subheader for SI request ACK and there is no MAC RAR corresponding to it.). Thus, the UE determines the system information (SI) request ACK (i.e., system information to be sent by the gNB) based on the RAPID in the MAC sub-PDU.
However, Agiwal et al. does not explicitly disclose the feature send a first random access preamble to a network device within a specific period; wherein the first random access preamble being sent within the specific period is used to request system information.
Pantelidou from the same or similar fields of endeavor discloses the feature to send a first random access preamble to a network device within a specific period (see fig. 2, period “T”; para. 0045; when UE 1 and UE 2 in an idle mode wish to acquire the other SI, they may send a request to the network, for example, executing s2, transmitting a SI preamble to the network through a physical random access channel to inform the network that they request other SI);
wherein the first random access preamble being sent within the specific period (see period “T” for S2 transmission in fig. 2) is used to request system information (Pantelidou see fig. 2, S2 and period “T” ; para. 0045; transmitting a SI preamble to the network through a physical random access channel to inform the network that they request other SI.

The motivation would be to improve signaling overhead in the network.
Claim 1 is rejected similarly to claim 11.
Regarding claim 29, Agiwal et al. discloses an apparatus (see fig. 27 eNB 2700) in a network device, comprising: a processor (see fig. 27, Controller 2720) and a memory (see fig. 27, Memory 2730) storing program instructions; wherein when the program instructions are executed by the processor, the apparatus is configured to: 
receive a first random access preamble sent by a first terminal device, wherein the first random access preamble is configured to request system information (Agiwal et al. see para. 0141; the gNB transmits RAR MAC PDU in response to PRACH preamble(s) received from one or more UE(s)). The gNB receives the PRACH preamble(s) from one or more UE(s) for SI request; and 
reply a media access control (MAC) protocol data unit (PDU), wherein the MAC PDU comprises at least one MAC subPDU, wherein the at least one MAC subPDU comprises a first type MAC subPDU, and the first type MAC subPDU comprises a random access preamble identifier (RAPID) and does not comprise MAC random access response (RAR),  wherein the at least one MAC subPDU comprises a third type MAC subPDU, and the third type MAC subPDU comprises a Backoff Indicator (BI) (Agiwal et al. see fig. 17b; para. 0160-0163, 0169, 0171; a MAC PDU consists of one or more MAC sub-PDUs 1730 and optional padding 1735. Each MAC sub-PDU consists one of the following:… [0162] a MAC subheader with backoff indicator only OR a MAC subheader with RAPID only (i.e. acknowledgement for SI request) [0163] a MAC subheader with RAPID and MAC RAR). As shown in fig. 17b, the first MAC sub-PDU contains the MAC subheader with RAPID only and the third MAC sub-PDU contains a MAC subheader with backoff indicator only; and
wherein the RAPID in the first type MAC subPDU is configured to determine the system information to be sent by the network device (Agiwal et al. see para. 0169, 0171, 0173; then UE checks if the RAPID is equal to RAPID of one of random access preambles reserved for SI request. If the RAPID in MAC subheader is equal to RAPID of one of random access preambles reserved for SI request, then this MAC subheader is the MAC subheader for SI request ACK and there is no MAC RAR corresponding to it.). Thus, the UE determines the system information (SI) request ACK (i.e., system information to be sent by the gNB) based on the RAPID in the MAC sub-PDU. 
However, Agiwal et al. does not explicitly disclose the feature to receive a first random access preamble sent by a first terminal device within a specific period, wherein the first random access preamble being sent within the specific period is configured to request system information.
Pantelidou from the same or similar fields of endeavor discloses the feature to receive a first random access preamble sent by a first terminal device within a specific period (see fig. 2, period “T”; para. 0045; when UE 1 and UE 2 in an idle mode wish to acquire the other SI, they may send a request to the network, for example, executing s2, transmitting a SI preamble to the network through a physical random access channel to inform the network that they request other SI). The network receives the SI preamble within period T;
wherein the first random access preamble being sent within the specific period (see period “T” for S2 transmission in fig. 2) is configured to request system information (Pantelidou see fig. 2, S2 and period “T” ; para. 0045; transmitting a SI preamble to the network through a physical random access channel to inform the network that they request other SI.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Agiwal et al. and to implement with the feature as taught by Pantelidou to receive SI preamble for SI request within a specific period.
The motivation would be to improve signaling overhead in the network.
Claim 25 is rejected similarly to claim 29.
Regarding claim 2, 12, Agiwal et al. discloses the feature wherein the processor is further configured to: decode the MAC PDU according to a specific random access radio network temporary identification (RA-RNTI) (Agiwal et al. see para. 0138, 0139; If a downlink assignment has been received on the NR-PDCCH for the RA-RNTI and the received TB is successfully decoded).  The decoded TB includes the MAC PDU.
Regarding claims 22, 24, 27, 31, Agiwal et al. discloses the feature wherein the RAPID is carried in a subheader of the first type MAC subPDU (Agiwal et al. see fig. 17b; para. 0160, 0162, 0169, 0171).

Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (Pub No.: 2018/0359784) in view of Pantelidou (Pub No.: 2018/0199266) as applied to claim 2 or 12 above, and further in view of Ren et al. (Pub No.: 2020/0275491).
Regarding claims 3, 13, Agiwal et al. in view of Pantelidou discloses a reserved RA-RNTI (see para. 0154), however it does not explicitly disclose the feature wherein the reserved RA-RNTI is configured by the network device.
Ren et al. from the same or similar fields of endeavor discloses the feature wherein the specific RA-RNTI is a reserved RA-RNTI configured by the network device (Ren et al. see para. 0156).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Agiwal et al. in view of Pantelidou and to implement with the feature as taught by Ren et al. to calculate reserved RA-RNTI at the network side or base station.
The motivation would be to improve transmission reliability.

Claims 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (Pub No.: 2018/0359784) in view of Pantelidou (Pub No.: 2018/0199266) as applied to claim 2 or 12 above, and further in view of Hu et al. (Pub No.: 2016/0330768).
Regarding claim 4, 14, Agiwal et al. in view of Pantelidou does not explicitly disclose the feature wherein the specific RA-RNTI is configured by the network device through first system information.
Hu et al. from the same or similar fields of endeavor discloses the feature wherein the specific RA-RNTI is configured by the network device through first system information (Hu et al. see para. 0215; … the RA-RNTI may be acquired in a manner of configuration in the system information).  The RA-RNTI is configured by the network through first system information.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Agiwal et al. in view of Pantelidou and to implement with the feature as taught by Hu et al. to acquire the RA-RNTI through the system information by the network through first system information.
The motivation would be to improve transmission efficiency.

Claims 28, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (Pub No.: 2018/0359784) in view of Pantelidou (Pub No.: 2018/0199266) as applied to claim 2 or 12 above, and further in view of Faniuolo et al. (Pub No.: 2010/0296450).
Regarding claim 28, 32, Agiwal et al. in view of Pantelidou does not explicitly disclose the feature wherein the processor is further configured to: encode the MAC PDU according to a specific random access radio network temporary identification (RA-RNTI).
Faniuolo et al. from the same or similar fields of endeavor discloses the feature wherein the processor is further configured to: encode the MAC PDU according to a specific random access radio network temporary identification (RA-RNTI) (Faniuolo et al. see para. 0008, 0018; …on receipt of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Agiwal et al. in view of Pantelidou and to implement with the feature as taught by Faniuolo et al. to encode the modified MAC PDU according to the specific RA-RNTI.
The motivation would be to improve transmission efficiency. 

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishii (Pub No.: 2018/0317263).
Ishii discloses a communications system comprising an access node (22) and a wireless terminal (26). The wireless terminal comprises receiver circuitry (40) and transmitter circuitry (44) as well as processor circuitry (40). The receiver circuitry (40) is configured receiver circuitry configured to receive from a base station apparatus configuration parameters for a random access procedure. The configuration parameters include a set of random access preambles and physical random access channel (PRACH) resources reserved for a request of system information. The processor circuitry (40) is configured to select a random access preamble and PRACH resource from the set of random access . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KAN YUEN/Primary Examiner, Art Unit 2464